Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 1 of 13




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 0:19-cv-60597-GAYLES/STRAUSS

   ROBERT HOSSFELD, individually
   and on behalf of others similarly situated,

                    Plaintiff,
   v.

   AMERICAN FINANCIAL SECURITY
   LIFE INSURANCE COMPANY, et al.,

               Defendants.
   _____________________________________/

                                                       ORDER

           THIS CAUSE comes before the Court on Defendants’ Joint Motion to Dismiss Plaintiff’s

   Second Amended Class Action Complaint, (“Motion to Dismiss”), [ECF No. 153], and

   Supplemental Joint Motion to Dismiss Plaintiff’s Second Amended Class Action Complaint for

   Lack of Subject Matter Jurisdiction (“Supplemental Motion to Dismiss”), [ECF No. 178],

   (collectively, the “Motions”). This Court has considered the Motions and the record and is

   otherwise advised. For the reasons that follow, Defendants’ Supplemental Motion to Dismiss is

   denied and Defendants’ Motion to Dismiss is granted in part and denied in part.

   I.      BACKGROUND 1

           A.       Factual Allegations

           This is a class action for violations of the Telephone Consumer Protection Act (“TCPA”

   or the “Act”), 47 U.S.C. § 227. The action derives from a telemarking scheme whereby insurance

   companies hired Defendant Health Insurance Innovations, Inc. n/k/a Benefytt Technologies, Inc.



   1
    As the Court is proceeding on Motions to Dismiss, it takes Plaintiff’s allegations in the Second Amended Complaint
   as true. See Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (per curiam).
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 2 of 13




   (“HII”) to generate business. In turn, HII hired third-party telemarketers and licensed insurance

   agents to perform telemarketing on behalf of the insurance companies. Pursuant to the

   telemarketing scheme, Plaintiff received a series of unsolicited insurance sales calls from August

   8, 2018 to August 29, 2019:

      •   On August 8, 2018, Plaintiff received a telemarketing call advertising health insurance.

          The call began with a prerecorded message which instructed Plaintiff to press a digit on his

          phone to proceed. This call was made at the request of HII for the purpose of encouraging

          the sale of the products and services of Defendants American Financial Security Life

          Insurance Company (“American Financial”), Federal Insurance Company (“Federal

          Insurance”), Med-Sense Guaranteed Association (“Med-Sense”), National Congress of

          Employers, Inc. (“NCE”), National Benefit Builders, Inc. (“NBBI”), Rx Helpline LLC

          (“Rx Helpline”), and Teladoc Health, Inc. (“Teladoc”) (collectively, “Seller Defendants”).

      •   On November 26, 2018, Plaintiff received a phone call to his cell phone advertising health

          insurance, which began with a prerecorded message instructing Plaintiff to press a digit to

          proceed. During a conversation with a live representative, Plaintiff was quoted

          $714.84/month for health insurance through the MultiPlan PPO network, underwritten by

          American Financial. The American Financial policy was to be administered by HII. HII

          paid for all or part of this call.

      •   On February 13, 2019, Plaintiff received a phone call to his cell phone advertising health

          insurance, which began with a prerecorded message instructing Plaintiff to press a digit to

          proceed. During another conversation with a live representative, Plaintiff was quoted

          $398.03/month for health insurance through the AdvantHealth STM plan, underwritten by

          American Financial. The American Financial policy was to be administered by HII. HII


                                                   2
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 3 of 13




          paid for all or part of this call. As a supplement to the quote, HII sent Plaintiff an email

          with a pre-filled application for the “AdvantHealth STM plan through American Financial,

          NCE membership which was provided through or in conjunction with NBBI, accidental

          death and dismemberment coverage through Federal Insurance (for which Med-Sense is

          listed as the policyholder), membership in Med-Sense’s discount program, Teladoc’s ‘27/7

          doctor visits by telephone’ service, and RX Helpline.” [ECF No. 140 ¶ 64].

      •   On March 5, 2019, Plaintiff received a missed call on his cell phone. Upon returning the

          call, Plaintiff was connected to a live representative who gave him a quote for health

          insurance coverage underwritten by American Financial.

      •   On May 22, 2019, Plaintiff received another call to his minor child’s cell phone, for which

          Plaintiff is the subscriber, and spoke with a live representative. On this call, Plaintiff told

          the representative to never call his phone again.

      •   On August 14, 2019, Plaintiff received another missed call paid for, in part or in full, by

          HII. When Plaintiff called back, he was connected to a live representative after an initial

          prerecorded prompt promoting “affordable health insurance.” On this call, Plaintiff told the

          representative he did not want to be contacted by phone, which the representative

          confirmed he “indicated on there.”

      •   On August 29, 2019, Plaintiff received another missed call paid for, in part or in full, by

          HII. Plaintiff called back three times and was connected with a live representative on the

          third attempt. Plaintiff told the representative that he did not want to be contacted by phone.

          The representative confirmed that she would mark his phone number as “DNC,” meaning

          do not call.




                                                    3
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 4 of 13




           B.       Procedural History

           On March 6, 2019, Plaintiff filed this class action lawsuit for violations of the TCPA. 2

   [ECF No. 1]. The defendants moved to dismiss the action for failure to state a claim on May 1,

   2019. [ECF No. 57]. On June 5, 2019, Plaintiff filed an Amended Complaint, 3 [ECF No. 77],

   which the defendants moved to dismiss, [ECF No. 117]. On March 11, 2020, the Court held a

   hearing on the defendants’ Motion to Dismiss and dismissed the Amended Complaint without

   prejudice. [ECF No. 135].

           On April 13, 2020, Plaintiff filed his Second Amended Class Action Complaint (“SAC”)

   against HII and the Seller Defendants (collectively, “Defendants”) alleging that Defendants caused

   phone calls to be made to the phone numbers registered to Plaintiff, and others, using an automatic

   telephone dialing system and prerecorded voice, in violation of the TCPA. [ECF No. 140]. Plaintiff

   brings two counts: Count I against all Defendants for initiating or causing to be initiated

   nonconsensual telephone calls using an artificial or prerecorded voice to any telephone number

   assigned to a cellular telephone service, in violation of 47 U.S.C. § 227(b)(1)(A)(iii); and Count II

   against HII only for failure to maintain and adhere to internal do-not-call policies, in violation of

   47 U.S.C. § 227(c)(5). Id. On June 8, 2020, Defendants filed their Motion to Dismiss for failure to

   state a claim. After the United States Supreme Court rendered its decision in Barr v. Am. Ass’n of

   Political Consultants, 140 S. Ct. 2335 (July 6, 2020), where the Court severed an unconstitutional

   provision of the TCPA, Defendants filed their Supplemental Motion to Dismiss, arguing that the

   Supreme Court’s ruling destroys federal question jurisdiction.


   2
     Plaintiff first brought this action against the following defendants: American Financial Security Life Insurance
   Company; Federal Insurance Company; Health Insurance Innovations, Inc.; Supreme Health Group Inc.; Blake
   Fishman; Med-Sense Guaranteed Association; National Congress of Employers, Inc.; National Benefit Builders, Inc.;
   Health Advisors of America, Inc.; Michael Smith; and Zachary Cox.
   3
     In the Amended Complaint, Plaintiffs removed Defendants Health Advisors of America, Inc.; Michael Smith; and
   Zachary Cox from the action, and added Defendants HealthPocket, Inc., d/b/a AgileHealthInsurance; Teladoc Health,
   Inc.; RX Helpline LLC; AXIS Insurance Company; and Association for Entrepreneurship USA.

                                                           4
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 5 of 13




   II.     LEGAL STANDARD

           A.       Federal Rule of Civil Procedure 12(b)(1)

           A motion to dismiss for lack of subject matter jurisdiction brought pursuant to Rule

   12(b)(1) of the Federal Rules of Civil Procedure can be asserted on facial or factual grounds.

   Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271, 1279 (11th Cir. 2009). In a

   facial challenge, a court is required only to determine if the plaintiff has “sufficiently alleged a

   basis for subject matter jurisdiction.” McElmurray v. Consol. Gov’t, 501 F.3d 1244, 1251 (11th

   Cir. 2007). Furthermore, “the court must consider the allegations in the plaintiff's complaint as

   true.” Williamson v. Tucker, 645 F.2d 404, 412 (5th Cir. 1981). 4 By contrast, a factual attack

   “challenge[s] ‘the existence of subject matter jurisdiction in fact, irrespective of the pleadings, and

   matters outside the pleadings . . . are considered.’” McElmurray, 501 F.3d at 1251 (quoting

   Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)). In a factual attack, “no presumptive

   truthfulness attaches to [a] plaintiff's allegations,” Lawrence, 919 F.2d at 1529 (quotations

   omitted), and the plaintiff bears the burden to prove the facts sufficient to establish subject matter

   jurisdiction, see OSI, Inc. v. United States, 285 F.3d 947, 951 (11th Cir. 2002).

           B.       Federal Rule of Civil Procedure 12(b)(6)

           To survive a motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6),

   a claim “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

   plausible on its face,’” meaning that it must contain “factual content that allows the court to draw

   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While



   4
    The Eleventh Circuit has adopted as binding precedent all decisions of the former Fifth Circuit rendered before
   October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).


                                                            5
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 6 of 13




   a court must accept well-pleaded factual allegations as true, “conclusory allegations . . . are not

   entitled to an assumption of truth—legal conclusions must be supported by factual allegations.”

   Randall v. Scott, 610 F.3d 701, 709-10 (11th Cir. 2010). “[T]he pleadings are construed broadly,”

   Levine v. World Fin. Network Nat’l Bank, 437 F.3d 1118, 1120 (11th Cir. 2006), and the

   allegations in the complaint are viewed in the light most favorable to the plaintiff, Bishop v. Ross

   Earle & Bonan, P.A., 817 F.3d 1268, 1270 (11th Cir. 2016). At bottom, the question is not whether

   the claimant “will ultimately prevail . . . but whether his complaint [is] sufficient to cross the

   federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 530 (2011).

   III.    DISCUSSION

           This action was brought pursuant to the TCPA. The TCPA was enacted in 1991 in response

   to an overwhelming number of consumer complaints of unwanted telemarketing calls, auto-dialed

   calls, and prerecorded calls. Barr, 140 S. Ct. at 2344. The Act prohibits a person from using an

   autodialer and/or a prerecorded voice to call any telephone number for telemarketing purposes,

   without proper consent. 47 U.S.C. § 227(b). These calls are often referred to as “robocalls.” In

   November 2015, Congress amended the TCPA to carve out an exception permitting robocalls if

   made for the purpose of collecting a government debt. 47 U.S.C. § 227(b)(1)(A)(iii). In July 2020,

   the United States Supreme Court ruled that the government-debt exception impermissibly favored

   debt-collection speech over political and other speech in violation of the First Amendment. Barr,

   140 S. Ct. at 2343. The Court found the exception was unconstitutional and severed it from the

   remainder of the statute. Id. at 2355.

           A.      Supplemental Motion to Dismiss [ECF No. 178]

           Because Defendants brings a facial challenge, the Court examines whether the plaintiff has

   sufficiently alleged a basis for subject matter jurisdiction. In the SAC, Plaintiff asserts that federal



                                                      6
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 7 of 13




   question jurisdiction exists here as his claims are based on violations of the TCPA. Defendants

   argue that the Court lacks federal question jurisdiction, therefore subject matter jurisdiction,

   because the entire TCPA, as amended in 2015, was rendered invalid by Barr. According to

   Defendants, Plaintiff cannot assert claims based on conduct that occurred while the TCPA is

   invalid. See Ex Parte Siebold, 100 U.S. 371, 377 (1879) (holding a federal court lacks jurisdiction

   “if the laws are unconstitutional and void”). However, Defendant’s contention defies ordinary

   rules of statutory severability and is contrary to a reasonable interpretation of the Barr opinion.

           “Generally speaking, when confronting a constitutional flaw in a statute, [courts] try to

   limit the solution to the problem, severing any problematic portions while leaving the remainder

   intact.” Free Enter. Fund v. Pub. Co. Acct. Oversight Bd., 561 U.S. 477, 508 (2010) (quotations

   omitted). Before severing a statutory provision, the court must determine whether the remaining

   provisions are capable of functioning independently. Id. at 510. As the Supreme Court explained

   in Barr, the “robocall restriction [] function[ed] independently and fully operate[d] as a law for

   20-plus years before the government-debt exception was added in 2015.” Barr, 140 S. Ct. at 2353.

   Therefore, severing the government-debt exception does not destroy the pre-existing robocall

   restriction.

           “An unconstitutional statutory amendment is a nullity and void when enacted, and for that

   reason has no effect on the original statute.” Trujillo v. Free Energy Savings Co., LLC, No. 5:19-

   cv-02072-MCS-SP, 2020 WL 8184336, *4 (S.D. Fl. December 21, 2020) (quotations omitted).

   Thus, robocalls made between November 2015 and July 2020, not made for the purpose of

   collecting a government debt, are enforceable under the TCPA. See Barr, 140 S. Ct. at 2355 fn. 12

   (“[A]though our decision means the end of the government-debt exception . . . our decision today

   does not negate the liability of parties who made robocalls covered by the robocall restriction.”);



                                                     7
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 8 of 13




   see also Rieker v. Nat'l Car Cure, LLC, No. 3:20CV5901-TKW-HTC, 2021 WL 210841, at *1

   (N.D. Fla. Jan. 5, 2021) (“[T]he robocall statute remains enforceable, at least against non-

   government-debt collectors, as to calls made between 2015 and [July] 2020.”); Canady v.

   Bridgecrest Acceptance Corp., No. CV-19-04738-PHX-DWL, 2020 WL 5249263, at *2 (D. Ariz.

   Sept. 3, 2020) (“Although Barr struck down a part of the TCPA not at issue in this case, the bulk

   of the TCPA lives on.”). Therefore, federal question jurisdiction is not destroyed. The Court has

   subject matter jurisdiction to proceed on Defendants’ Motion to Dismiss under Federal Rule of

   Civil Procedure 12(b)(6).

           B.      Motion to Dismiss [ECF No. 153]

                   1.      Count I

           Plaintiff alleges that the Defendants violated the Act by initiating or causing to be initiated

   unwanted calls, using an artificial or prerecorded voice, to telephone numbers registered to

   Plaintiff and others similarly situated. See 47 U.S.C. § 227(b)(1)(A)(iii). Specifically, Plaintiff

   alleges that the Seller Defendants are liable under the Act for the calls during which their products

   or services were marketed, quoted, or sold. But for most of the Seller Defendants, Plaintiff avers

   that he received only one call on their behalf on February 13, 2019. See [ECF No. 140 ¶ 179]. This

   is insufficient to establish Article III standing.

           A plaintiff is conferred Article III standing to sue when three requirements are met: (1) the

   plaintiff must allege that he suffered an “injury in fact” that is “concrete and particularized” and

   “actual or imminent”; (2) that injury must be “fairly traceable to the challenged action of the

   defendant”; (3) and it must be “likely ... that the injury will be redressed by a favorable decision.”

   Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1268 (11th Cir. 2019) (quoting Lujan v. Defs. of

   Wildlife, 504 U.S. 555, 560–61 (1992)). Eleventh Circuit law makes clear “receipt of more than



                                                        8
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 9 of 13




   one unwanted telemarketing call made in violation of the provisions enumerated in the TCPA is a

   concrete injury that meets the minimum requirements of Article III standing.” Cordoba, 942 F.3d

   at 1270 (emphasis added); see also Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301,

   1306 (11th Cir. 2020) (citing Cordoba, 942 F.3d at 1270 and Salcedo v. Hanna, 936 F.3d 1162,

   1168 (11th Cir. 2019)). Because Plaintiff has not alleged receipt of more than one call on behalf

   of Defendants Federal Insurance, Med-Sense, NCE, NBBI, Rx Helpline, and Teladoc, Plaintiff has

   no standing to bring a TCPA claim against them. 5 Accordingly, Count I must be dismissed against

   these defendants.

            The SAC alleges that only Defendants HII and American Financial made more than one

   call to Plaintiff. Plaintiff claims HII is liable under the following theories: direct liability, actual

   authority, apparent authority, and ratification. Plaintiff claims American Financial is liable under

   the theory of actual authority and apparent agency.

            Plaintiff has not sufficiently stated a claim for direct liability against HII because “[d]irect

   liability under the TCPA ... applies only to entities that ‘initiate’ the telemarketing calls.” Grant v.

   Regal Auto. Grp., Inc., No. 8:19-CV-363-T-23JSS, 2020 WL 8254283, at *7 (M.D. Fla. July 30,

   2020), report and recommendation adopted, No. 8:19-CV-363-T-23JSS, 2020 WL 8224838 (M.D.

   Fla. Sept. 29, 2020). A person or entity “initiates” a telephone call when “it takes the steps

   necessary to physically place a telephone call.” Id. (citing In the Matter of the Joint Petition Filed

   by Dish Network, LLC, the U.S., & the States of Cal., Ill., N.C., & Ohio for Declaratory Ruling

   Concerning the Tel. Consumer Prot. Act (TCPA) Rules (“Dish Network”), 28 F.C.C. Rcd. 6574,

   6583 ¶26 (2013)). This “generally does not include persons or entities, such as third-party retailers,



   5
    As the Court finds Plaintiff lacks standing to sue these defendants, the Court need not consider Defendants’ argument
   that Plaintiff fails to adequately allege personal jurisdiction over Federal Insurance, Med-Sense, NCE, NBBI or
   Teladoc.

                                                             9
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 10 of 13




   that might merely have some role, however minor, in the causal chain that results in the making of

   a telephone call.” Becker v. Pro Custom Solar LLC, No. 219CV535FTM29NPM, 2020 WL

   474647, at *3 (M.D. Fla. Jan. 29, 2020) (citing Dish Network, 28 F.C.C. Rcd. at 6583). In the SAC,

   Plaintiff acknowledges that HII did not actually place any of the phone calls. Instead, HII controls

   a network of third-party telemarketers and insurance agent lead generators with whom it contracts

   to generate business for Seller Defendants and similar companies. As a result, HII cannot be

   directly liable for calls made by third parties.

           However, HII may be held vicariously liable under federal common law agency principles,

   including actual agency, apparent authority, and ratification, for a TCPA violation by a third-party

   telemarketer. Cabrera v. Gov't Emps. Ins. Co., 452 F. Supp. 3d 1305, 1316 (S.D. Fla. 2014) (citing

   Dish Network, 28 F.C.C. Rcd. at 6582-84). The ultimate determination of whether HII and

   American Financial had an agency relationship is for a trier of fact to decide. Johnson v. Unique

   Vacations, Inc., 498 F. App'x 892, 894 fn. 3 (11th Cir. 2012) (citing Villazon v. Prudential Health

   Care Plan, Inc., 843 So. 2d 842, 853 (Fla. 2003)). For purposes of a motion to dismiss, the Court

   must determine whether there is “a factual basis that gives rise to an inference of an agency

   relationship through the use of generalized as opposed to evidentiary facts.” Snyder v. iCard Gift

   Card, LLC, No. 0:15-CV-61718-WPD, 2017 WL 10379592, at *3 (S.D. Fla. May 11, 2017).

   Therefore, Plaintiff must allege enough facts to show that HII and American Financial exercised

   substantial control over the third-party telemarketer agents’ actions, ratified the agents’ conduct,

   or represented that the agents acted with authority from HII and American Financial. See Legg v.

   Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1377 (S.D. Fla. 2014).

           Plaintiff sets forth the following allegations that give rise to an inference of an agency

   relationship between HII and the third-party telemarketer agents: HII authorized the third party



                                                      10
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 11 of 13




   telemarketers to call Plaintiff and others on the dates alleged; HII paid for all or part of the

   telemarketing calls; HII authorized its agents to use its name or trade names during telemarketing

   calls; HII controlled the telemarketing at issue by providing the telemarketing scripts, real-time

   insurance quotes, and other health-related products and services during the calls at issue; HII

   ratified these calls by emailing contracts and quotes for insurance to Plaintiff and others and by

   handling billing and other administrative services as to the products and services through these

   calls; and HII benefitted from the telemarketing by promoting products and services for its clients.

   [ECF No. 140 ¶¶ 125–30]. Plaintiff sets forth the following allegations that give rise to an inference

   of an agency relationship between American Financial and the third-party telemarketer agents:

   American Financial, through its agreements with HII, authorized the calls at issue; American

   Financial controlled the telemarketing at issue by providing the proprietary product and pricing

   information that the telemarketers used; American Financial reviewed and approved the scripts for

   the telemarketing calls made on its behalf; American Financial financially benefitted from the

   telemarketing; and American Financial ratified the telemarketing calls by continuing to provide

   proprietary product and pricing information resulting in sales from these calls, continuing to

   authorize the use of its trade name during these calls, and continuing to maintain its relationship

   with HII after being notified that these calls were illegal. [ECF No. 140 ¶¶ 131–135]. These

   allegations against HII and American Financial are sufficient to plead a cause of action based on

   vicarious liability. Accordingly, the Motion to Dismiss Count I is denied as to Defendants HII and

   American Financial.

                  2. Count II

          Plaintiff brings Count II against HII only for failure to maintain and honor a written internal

   DNC policy, in violation of 47 U.S.C. § 227(c)(5). Any person or entity initiating a telemarketing



                                                    11
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 12 of 13




   call must keep a written policy for maintaining a DNC list. 47 C.F.R. § 64.1200(d). If a consumer

   requests not to be called during a telemarketing call, this request must be honored by the

   telemarketer, the seller, and all other telemarketers that generate business for the seller. Id. The

   Eleventh Circuit has held that Article III standing to sue for failure to maintain and honor an

   internal DNC list arises from calls made in violation of the Act.


           We hold today only (1) that calls placed in violation of the Telephone Consumer
           Protection Act are injuries in fact under the framework explicated by the Supreme
           Court in Lujan and Spokeo and our own case law, but (2) that recipients of such calls
           who never asked the telemarketer to stop calling them do not have standing to sue
           over violations of the internal do-not-call list regulations because their injuries are
           not fairly traceable to the telemarketer's failure to maintain an internal do-not-call
           list.

   Cordoba, 942 F.3d at 1276. According to the SAC, Plaintiff made his first request to not be called

   on May 22, 2019—after he initiated this lawsuit. See [ECF No. 140 ¶ 90]; [ECF No. 173 at 35].

   The SAC does not allege that any calls made after the initiation of this suit violated the TCPA.6

   As alleged, the post-lawsuit calls were either unanswered or used live representatives.

   Accordingly, Plaintiff lacks standing to assert a claim based on HII’s failure to maintain and honor

   an internal do-not-call list. See Cordoba, 942 F.3d at 1271 (“if an individual not on the National

   Do Not Call Registry was called by Telecel and never asked Telecel not to call them again, it




   6
     In its Response in Opposition to the Motion to Dismiss, Plaintiff asks the Court to consider an exhibit not specifically
   referenced or attached to the SAC as evidence of earlier DNC requests. The Court cannot do so. As the Court proceeds
   on a motion to dismiss, its review is generally limited to the four corners of the SAC. See Moreno v. Carnival Corp.,
   ––– F. Supp. 3d ––––, No. 19-CIV-22900, 2020 WL 5524906, at *2 (S.D. Fla. Sept. 14, 2020). However, “where the
   plaintiff refers to certain documents in the complaint and those documents are central to the plaintiff's claim, then the
   Court may consider the documents part of the pleadings for purposes of Rule 12(b)(6) dismissal.” Brooks, 116 F.3d
   at 1369; see also Gill as Next Friend of K.C.R. v. Judd, 941 F.3d 504, 511 (11th Cir. 2019) (“In deciding whether a
   complaint states a claim upon which relief may be granted, we normally consider all documents that are attached to
   the complaint or incorporated into it by reference.”). The reference to external documents must be specific. See
   Gregory v. Miami-Dade Cty., 86 F. Supp. 3d 1333, 1338 (S.D. Fla. 2014) (“[T]he Second Amended Complaint does
   not make any specific reference to the attached police report. Therefore, the Court cannot consider the police report
   as part of the pleadings.”).


                                                              12
Case 0:19-cv-60597-DPG Document 186 Entered on FLSD Docket 03/29/2021 Page 13 of 13




   doesn’t make any difference that Telecel hadn’t maintained an internal do-not-call list.”).

   Therefore, Count II is dismissed.

   IV.     CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that:

          1. Defendants’ Supplemental Joint Motion to Dismiss Plaintiff’s Second Amended Class

              Action Complaint for Lack of Subject Matter Jurisdiction, [ECF No. 178], is DENIED.

          2. Defendants’ Joint Motion to Dismiss Plaintiff’s Second Amended Class Action

              Complaint, [ECF No. 153], is GRANTED in part and DENIED in part.

          3. Count I is DISMISSED only against Defendants Federal Insurance, Med-Sense, NCE,

              NBBI, Rx Helpline, and Teladoc.

          4. Count II is DISMISSED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of March, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                  13
